Citation Nr: 1737235	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board has expanded the psychiatric claim as reflected on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy during service and was not exposed to hostile military or terrorist activity during service.

2. An in-service stressor to support a diagnosis of PTSD has not been verified.

3. The Veteran does not have a current diagnosis of PTSD based on a verified in-service stressor.

4.  The Veteran does not have an acquired psychiatric disorder that is related to his military service and a psychosis is not demonstrated within the first post service year.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and schizoaffective disorder, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA will provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).
 
The Board finds that remand for a VA examination is not warranted in this case.  As discussed below, an in-service PTSD stressor has not been verified and there is no evidence of any psychiatric complaints during service.  As such, a VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Likewise, there is no evidence of any psychiatric complaints in service to which the current diagnosis of schizoaffective disorder could be related by a medical opinion.

Any medical opinion which purported to provide a nexus between any current psychiatric disorder and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The Board notes further that, in December 2014, VA requested treatment records from the Columbia, Missouri VA Medical Center, which were identified by the Veteran (from 2001 to 2010).  However, VA received a response indicating that there were no such records for the Veteran.  The Veteran was notified of the unavailability of these records in the February 2015 rating decision and the October 2015 Statement of the Case.  The Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts to secure any such records would be futile. 38 C.F.R. § 3.159 (c)(2).

The Veteran or the evidence has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, a VA Active Problem list as well as an April 2017 letter authored by the Veteran's VA Advanced Practice nurse shows a diagnosis of PTSD.

The determinative question however is whether the PTSD diagnosis is a consequence of corroborated or uncorroborated alleged stressful events in service, or whether the claimed PTSD symptoms are more likely the result of other unrelated factors.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's alleged stressors are uncorroborated, the Board is not required to accept a recent diagnosis of PTSD as being the result of the veteran's service). 

The question of whether the Veteran was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406   (1991). Thus, whether the evidence establishes the occurrence of stressors is a question of fact for VA adjudicators, and whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals. 

In this case, the Veteran contends he has PTSD as a result of transporting the body of a dead sailor who was killed by being sucked into a jet engine while on the flight deck.  He explained that while stationed aboard the U.S.S. America, he loaded the body bag onto an aircraft so it could be returned stateside.  He further stated that they flew to Diego Garcia and unloaded the body bag onto a flatbed truck.  This incident reportedly occurred between July and August of 1982.

The weight of the evidence demonstrates the Veteran did not engage in combat with the enemy during service and was not exposed to hostile military or terrorist activity during service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  His DD Form 214 reveals that the Veteran served as an aviation machinist mate.  He is not in receipt of any military citations that denote combat service.  He is not otherwise shown to have combat service, nor has the Veteran asserted being involved in combat during service.

If a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Board next finds that the occurrence of the claimed PTSD in-service stressor event has not been corroborated by credible, supporting evidence.  The Veteran asserts that he transported the body of a sailor killed on the flight deck of the U.S.S. America in July or August of 1982; however, his assertion is not supported by his service treatment or department records.  His STRs show no psychiatric complaints or treatment and his separation examination conducted in March 1983 is negative for any psychiatric problems.  

Moreover, according to an October 2015 VA memorandum from a VA military records specialist, "the Dictionary of American Naval Fighting Ships' (DANFS) history on the USS America is extensive."  Based on this history, "the USS America from July 1982 to September 1982 was in the vicinity of, and in this order: St. Thomas (US Virgin Islands), Norfolk Virginia (operating locally until August 22, 1982 when it left for NATO exercises), and then in mid-September, the ship was in the vicinity of Scotland and England."  Based on these locations, it is highly unlikely that a ship that operated during that period of time in the West Indies, the Virgin Islands, the east coast of the United States, the mid-Atlantic, and around Great Britain would send a plane on a confidential mission to Diego Garcia (located in the middle of the Indian Ocean) to offload a body onto the back of a flatbed truck and then leave, particularly since the Veteran stated that the body was loaded onto the aircraft so it could be returned stateside.  In addition, the military records specialist indicated that DANFS "does not mention any kind of aircraft accidents or deaths related to an accident during the period from July 1, 1982 to August 31, 1982.  The DANFS records for this vessel are extensive enough to mention fires aboard the ship in 1972 and in September of 1981.  If there was a casualty as the Veteran describes (jet engine and props related), it would likely be there."  Finally, the US Navy's official ship history was consulted by the VA military records specialist and does not mention a casualty during this period.

Based on the foregoing, the Board finds that the Veteran's stressor statements have not been corroborated by credible supporting evidence, as is required.  See Cohen, 10 Vet. App. at 128.  Further, service department records do not support the Veteran's statements regarding his alleged non-combat stressor.  Doran, 6 Vet. App. at 283.  Absent a verified in-service PTSD stressor, service connection for PTSD is not warranted.
 
In deciding this claim, the Board considered the April 2017 letter authored by the Veteran's treating VA advanced practice nurse.  To the extent that the letter was submitted as competent evidence showing that the PTSD diagnosis is support by a verified stressor, such attempt fails.  The nurse simply recited the Veteran's claimed in-service stressor event of transporting the body of a sailor killed on the flight deck by a jet engine, and as determined above, the stressor has not been sufficiently supported by credible, independent evidence.  In fact, the nurse described the Veteran's stressors as "uncollaborated," which presumably meant uncorroborated.  Because the April 2017 PTSD diagnosis is based on the Veteran's unsubstantiated reported history, its probative value of is significantly lessened to the extent that it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board emphasizes that the Veteran's unverified and unsubstantiated stressor statements provided to his nurse, alone cannot establish the occurrence of a noncombat stressor.  A bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97   (1992).  Accordingly, the weight of the competent evidence demonstrates that there is no verified in-service PTSD stressor.  

In summary, the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  The fact that the record contains a purported diagnosis of PTSD is undisputed; however, this diagnosis is invalid, as it does not meet the diagnostic criteria under the DSM-IV. As previously noted, the diagnosis rendered by the VA nurse is based on unverified claimed in-service stressors.  Moreover, the VA Active Problem list merely lists a diagnosis of PTSD and provides entirely no rationale.

For these reasons, service connection for PTSD is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's statements in support of his claim have been very specific to the diagnosis of PTSD.  Notwithstanding, the Board does recognize the current diagnosis of schizoaffective disorder.  However, there is no indication that his schizoaffective disorder is in any way related to his military service, nor does the Veteran assert such.  As noted above, there is no evidence of any psychiatric complaints or treatment during service, and the Veteran's stressors have not been verified.  He has not asserted any other stressors.  A psychosis is not demonstrated within the first post service year and the first diagnosis of psychiatric problems is not shown in the record until many years after service discharge.  Accordingly, service connection for schizoaffective disorder is also denied.

ORDER

Service connection for an acquired psychiatric disorder, including PTSD and schizoaffective disorder, is denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


